MEMORANDUM *
Harold Beesley appeals from the district court’s grant of summary judgment in favor of the federal defendants and the individual defendants on each of his claims.
We review de novo the district court’s grant of summary judgment. Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc). We have jurisdiction under 28 U.S.C. § 1291, and affirm.
On appeal, Beesley challenges the district court’s entry of judgment against him with respect to, (1) his Bivens1 claim alleging that defendants United States, United States Department of Justice, Ramon, and Grotewold (collectively “all named defendants”) violated his Fifth Amendment due process rights, (2) his Administrative Procedures Act, 5 U.S.C. § 706, claim against the United States Department of Justice and Ramon in his official capacity as United States Marshal for the Central District of California, (3) his Americans with Disabilities Act, 42 U.S.C. § 12112 et seq., claim against all named defendants, (4) his claim of wrongful termination in violation of the California Fair Employment and Housing Act, Gov.Code § 12900 et seq., against all named defendants, and (5) his Rehabilitation Act, 29 U.S.C. § 701, claim against all named defendants.
Though Beesley neither alleged a cause of action under the Back Pay Act, 5 U.S.C. § 5596, nor requested leave to file a third amended complaint to add such a claim, he also appeals the district court’s refusal to entertain a claim pursuant to the Act.
We reject each of Beesley’s claims advanced on appeal and affirm the district court’s grant of summary judgment for substantially the reasons given by the district court in its comprehensive order granting summary judgment in favor of the defendants.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Cir. R. 36-3.


. Bivens v. Six Unknown Named Agents, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).